DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Remark
The response and amendment filed on March 03, 2021 have been acknowledged. Claims 1 and 2 have been amended. Claims 1-11 are pending.
               Declaration under Rule 1.132
The Declaration filed under 1.132 by Dr. Ida-Maria Sintorn filed on March 02, 2021 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of Claims 1-11 under 35 U.S.C. 103 as being unpatentable over Vironova (Characterization of AAV samples using TEM, published on Feb. 17, 2016) has been removed because the Declaration filed under 1.132 by Dr. Ida-Maria Sintorn filed on March 02, 2021 is acknowledged, which is persuasive as it is effectively antedate the prior art cited in this rejection under 35 U.S.C. 103. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a selected particle size with the limitation of neither smaller than 17 nm (17 nm) nor larger than 28 nm ( >28 nm) to assessing if a AAV  viral vector particle carrying heterologous gene(s) of interest or none of gene interest as an empty capsid using a special cryo transfusion electronic microscope by determining the density of the capsid of the virus interior without staining the virus in hydrate condition,  does not reasonably provide enablement for measurement of any or all particle interior content using imaging by any microscopy by providing a virus-like particles (VLPs) or virus particles in its native unstained  and hydrated state.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly to make and use of the invention commensurate in scope with these claims. In this context, the claims 1-6 and 10-11 are rejected on the scope of enablement. Because the broad scope of the claims read on the method can be used from assessing any or all particle interior content using any or all virus like particle (VLP) and a virus particle. 
In the response, Applicants asserted that claim 1 has been amended with the description of detecting the intensity of the virus particle or virus like particle using CryoTEM  as the image device and the AAV20 particles are merely used as an illustrative example of a suitable virus. The application is not limited to use CryoTEM  as the image device as well as the AAV particles only but any other method and also other  VLPs and other virus particles.
Applicants’ argument has been respectfully considered; however, it is not found persuasive as the specification of the current Application only teach AAV using 
Daaboul et al. teach that the light microscopy is a powerful tool in the detection and analysis of parasites, fungi, and prokaryotes, but has been challenging to use for the detection of individual virus particles. Unlabeled virus particles are too small to be visualized using standard visible light microscopy. 
Characterization of virus particles is typically performed using higher resolution approaches such as electron microscopy or atomic force microscopy. These approaches require purification of virions away from their normal milieu, requiring significant levels of expertise, and can only enumerate small numbers of particles per field of view. Here, we utilize a visible light imaging approach called Single Particle Interferometric Reflectance Imaging Sensor (SP-IRIS) that allows automated counting and sizing of thousands of individual virions. Virions are captured directly from complex solutions onto a silicon chip and then detected using a reflectance interference imaging modality. It is shown that the different imaging wavelengths allows the visualization of a different virus particles via a help of antibody conjugated Violet/UV illumination, the SP-IRIS technique is able to detect individual flavivirus particles (~40 nm), while green light illumination is capable of identifying and discriminating between vesicular stomatitis virus and vaccinia virus (~360 nm). 
What applicants found is directed to a method as described by the  specification that teaches a method using a selected particle size neither smaller than 17 nm (17 nm) nor larger than 28 nm ( >28 nm) to delete the viral fragment or debris small than the right sizes of AAV tor aggregation of the cellular and/or with viral fragments aggregation and observing the density of AAV capsid interior, such that the fullness of density of the capsid can be assessed as AAV viral vector carrying heterologous gene(s) of interest or none of gene interest of an empty capsid using a special Cryo Transmission Electron Microscope (TEM). Applicants found out that the particles designated as 102 are filled with a pharmaceutical substance or a gene. Empty particles designated as 104 appear as dark circles with a bright internal intensity corresponding to a low internal density because they contain or carry no gene. Particles designated with 106 being ambiguous appear to display characteristics of in between filled and empty particles. The analysis 
The specification in fact only teaches using said recombinant AAV viral vector as described above in paragraph 29 to see how the recombinant capsid of the AAV vector carrying any heterologous gene(s). However, the broad scope of the claimed read on measurement of any or all particle interior content using a VLP and virus particle. 
The scope of microscope is not limited electronic microscopic observation, there is no evidence that a light microscope is capable of observing a content or intensity of any or all viral particle of virus like particle. 
The rejection of claims 1-11 are maintained. 
5
The rejection of Claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed necessitated by Applicants’ amendment.
In the response, Applicants asserted that claim 1 has been amended with the description of detecting the intensity of the virus particle or virus like particle using CryoTEM as the image device and the AAV20 particles are merely used as an illustrative example of a suitable virus. The application is not limited to use CryoTEM as the image device as well as the AAV particles only but any other method and also other VLPs and other virus particles.
Applicants’ argument has been respectfully considered; however, it is not found persuasive as the current Application only teaches one species of AAV using one specific method using CryoTEM method.  There is no other virus and other method with does not provide a sufficient evidence to support that any microscope is able to observe any or all virus.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably concluded that the inventor had possession of the claimed invention. The possession of claimed invention can be shown by describing the claimed invention with all of its limitation in the specification including drawing or description of an actual reduction to practice. The written description may arise in the following situations: a). The claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention; b). The claimed invention as a whole may not adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art; and c). The invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function etc.
The specification only provides one example of measuring adeno-associated virus vector particles at the non-staining and hydrate condition by cryo-transmission electron microscope (cryoTEM). It fails to provide any other virus with any other method. Therefore, the current Application does not have possession for the claimed generic method. The rejection is therefore, maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648